Citation Nr: 0922904	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-35 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to June 
1980.

Procedural history

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Providence, Rhode Island which denied service connection 
for depression.  

The Veteran testified at a Travel Board hearing held during 
May 2008 at the RO before the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
Veteran's claims file.  

In July 2008, the Board remanded the issue of entitlement to 
service connection for depression to the agency of original 
jurisdiction for additional development.  
The appeal has been returned to the Board for its further 
consideration.

The issue of service connection for depression is addressed 
in the remand that follows below, and is REMANDED to the RO 
via the VA Appeals Management Center (AMC) in Washington, DC.

Matters not on appeal
  
In its July 2008 decision, the Board granted service 
connection for migraine headaches and for a left ankle 
disability.  In an August 2008 rating decision implementing 
the decision by the Board in July 2008, the VA Appeals 
Management Center assigned a 10 percent disability rating for 
the left ankle disability, effective from June 22, 2006; and 
a noncompensable (zero percent) evaluation for migraine 
headaches, effective from January 18, 2007.  To the Board's 
knowledge, the Veteran has not indicated disagreement with 
those ratings or their effective dates.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection]. 
 
The Board's July 2008 decision also denied service connection 
for neuroma of the left foot.  That issue been resolved.

REMAND

Pursuant to the Board's July 2008 remand, the Veteran was 
provided with a VA psychiatric examination and nexus opinion 
in November 2008.  The psychologist, T.O.T., Ph.D., 
determined that the Veteran did not meet the diagnostic 
criteria for a depressive disorder or a mood disorder.  He 
diagnosed the Veteran with adjustment disorder with mixed 
disturbance of emotion and conduct.    

Dr. T.O.T. inconsistently stated that the Veteran's 
adjustment disorder with mixed disturbance of emotions and 
conduct is as likely as not related to his service-connected 
disabilities and that the Veteran's predominant problems are 
likely due to his maladaptive personality traits.  In the 
context of Dr. T.O.T.'s summary and conclusions, it is 
unclear whether he intended to state his nexus opinion in the 
negative, i.e., the Veteran's adjustment disorder with mixed 
disturbance of emotions and conduct is not as likely as not 
related to his service-connected disabilities.  

The agency of original jurisdiction (AOJ) appears to have 
side-stepped this problem in the decision in its March 2009 
supplemental statement of the case (SSOC).  
No reference was made to the inconsistent nexus opinion.

Based on a recent decision of the United States Court of 
Appeals for Veteran's Claims, the AOJ should not have limited 
its consideration of the Veteran's claim to depression only.  
In view of the diagnosis of adjustment disorder with mixed 
disturbance of emotions and conduct, the AOJ could have and 
should have considered service connection for adjustment 
disorder.  See Clemons v. Shinseki, No. 07-0558 (February 17, 
2009) [holding that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled].

The matter of the nature and etiology of the Veteran's 
current psychiatric disability must be addressed by Dr. 
T.O.T. if he is available, or by another appropriately 
qualified mental health professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2008) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must return the claims file to 
Dr. T.O.T. for review and clarification 
of his November 2008 nexus opinion.  If 
Dr. T.O.T. is no longer available, the 
claims folder must be sent to another 
appropriately qualified mental health 
professional for review and clarification 
of the opinion.  The reviewer must 
indicate (1) the Veteran's current 
psychiatric diagnosis(es) and (2)whether 
any currently diagnosed psychiatric 
disability is as likely as not related to 
the Veteran's service-connected 
disabilities (a 50/50 percent 
probability).  The opinion should be 
associated with the Veteran's VA claims 
folder.  

2.  VBA should the readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided a 
SSOC and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




